 1
 2
 3
 4
 5
 6
 7
 8
 9
10                         UNITED STATES DISTRICT COURT
11                       SOUTHERN DISTRICT OF CALIFORNIA
12
13   CORIANNE MARIE QUINONES,                           Case No.: 19-cv-0274 W (BLM)
14                                     Plaintiff,
                                                        ORDER:
15   v.                                                 (1) ADOPTING REPORT AND
                                                        RECOMMENDATION [DOC. 17],
16   COMMISSIONER OF SOCIAL
                                                        (2) DENYING PLAINTIFF’S
     SECURITY,
17                                                      MOTION FOR SUMMARY
                                     Defendant.         JUDGMENT [DOC. 14], AND
18
                                                        (3) GRANTING DEFENDANT’S
19                                                      CROSS-MOTION FOR SUMMARY
                                                        JUDGMENT [DOC. 15]
20
21
22         On February 6, 2019, Plaintiff Corianne Marie Quinones filed this lawsuit seeking
23   judicial review of the Social Security Commissioner’s final decision denying her claim
24   for supplemental security income. The matter was referred to the Honorable Barbara L.
25   Major, United States Magistrate Judge, for a report and recommendation under 28 U.S.C.
26   § 636(b)(1)(B). Thereafter, the parties filed cross-motions for summary judgment.
27         On August 14, 2019, Judge Major issued a Report and Recommendation
28   (“Report”), recommending the Court deny Plaintiff’s motion for summary judgment and

                                                    1
                                                                              19-cv-0274 W (BLM)
 1   grant Defendant’s cross-motion for summary judgment. (Report [Doc. 17] 17:9–11.)
 2   The Report also ordered any objections filed no later than August 30, 2019, and any reply
 3   filed by September 13, 2019. (Id. 17:12–16.) To date, no objection has been filed, nor
 4   has there been a request for additional time in which to file an objection.
 5         A district court’s duties concerning a magistrate judge’s report and
 6   recommendation and a respondent’s objections thereto are set forth in Rule 72(b) of the
 7   Federal Rules of Civil Procedure and 28 U.S.C. § 636(b)(1). When no objections are
 8   filed, the district court is not required to review the magistrate judge’s report and
 9   recommendation. See United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
10   (holding that 28 U.S.C. § 636(b)(1)(C) “makes it clear that the district judge must review
11   the magistrate judge’s finding and recommendations de novo if objection is made, but not
12   otherwise”) (emphasis in original); Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.
13   Ariz. 2003) (concluding that where no objections were filed, the District Court had no
14   obligation to review the magistrate judge’s report). This rule of law is well-established
15   within both the Ninth Circuit and this district. See Wang v. Masaitis, 416 F.3d 992, 1000
16   n.13 (9th Cir. 2005) (“Of course, de novo review of a R & R is only required when an
17   objection is made to the R & R.”) (emphasis added) (citing Reyna-Tapia, 328 F.3d at
18   1121); Nelson v. Giurbino, 395 F. Supp. 2d 946, 949 (S.D. Cal. 2005) (Lorenz, J.)
19   (adopting Report without review because neither party filed objections despite having the
20   opportunity to do so, and holding that, “accordingly, the Court will adopt the Report and
21   Recommendation in its entirety.”); see also Nichols v. Logan, 355 F. Supp. 2d 1155, 1157
22   (S.D. Cal. 2004) (Benitez, J.).
23         The Court, therefore, accepts Judge Major’s recommendation, and ADOPTS the
24   Report [Doc. 17] in its entirety. For the reasons stated in the Report, which is
25   incorporated herein by reference, the Court DENIES Plaintiff’s motion for summary
26   judgment [Doc. 14] and GRANTS Defendant’s cross-motion for summary judgment
27   [Doc. 15].
28

                                                   2
                                                                                   19-cv-0274 W (BLM)
 1        The Clerk shall close the District Court case file.
 2        IT IS SO ORDERED.
 3   Dated: September 4, 2019
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                19-cv-0274 W (BLM)
